Per Curiam.
Several charges of unprofessional conduct were filed against the respondent. The matter was referred to an official referee, who has found that all of the charges were fully sustained by the evidence.
In 1914 this respondent was suspended for six months for unprofessional conduct (Matter of Jaffe, 164 App. Div. 153). The opinion there was written by Mr. Presiding Justice Ingraham, and concurred in by all the court.
*271It is unnecessary to recite the many facts found in this proceeding. To do so would take several pages of the reports.
The respondent should be disbarred.
Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.
Respondent disbarred.